    Case 15-10514-RG       Doc 43     Filed 04/16/19 Entered 04/16/19 11:26:15            Desc Main
                                      Document      Page 1 of 1

                  Mellinger, Sanders & Kartzman , LLC
                                          ATTORNEYS AT LAW

                                         101 GIBRALTAR DRIVE
                                               SUITE 2F
                                       MORRIS PLAINS, N.J. 07950

                                             (973) 267-0220
LOUIS P. MELLINGER                                                              Essex County Office
MICHAEL S. SANDERS                         FAX (973) 267-3979                   46 Essex Street
STEVEN P. KARTZMAN                                                              Millburn, N.J. 07041
JOSEPH R. ZAPATA, JR.                                                           (973) 218-0220
JUDAH B. LOEWENSTEIN
SEYMOUR RUDENSTEIN (1933-1983)             www.msklawyers.com
JACOB MELLINGER (1928-2001)
                                     E-MAIL SKARTZMAN@MSKLAW.NET
OF COUNSEL                                  JZAPATA@MSKLAW.NET                  PLEASE RESPOND TO:
WALTER G. LUGER                             JLOEWENSTEIN@MSKLAW.NET             MORRIS PLAINS
PETER ROSEN
ROBERT D. ROSEN
TERRI JANE FREEDMAN
JOSÉ R. TORRES
                                           April 15, 2019




    Delivery via ECF Filing Only

    Clerk of the Court
    United States Bankruptcy Court
    P.O. Box 1352
    Newark, NJ 07101-1352

    Re.:   Edward Alan Stabile
           Chapter 7 Case No. 15-10514 RG

    Dear Clerk:

            Please allow this to respond to your Memorandum dated April 10, 2019 filed in the
    above-referenced matter. I am presently in the process of selling Debtor’s interest in three (3)
    closely held corporations. Accordingly, I am not yet in a position to conclude the case.

                                                        Very truly yours,
                                                        Steven P. Kartzman
                                                        STEVEN P. KARTZMAN

    SPK/jbl
